  Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 1 of 38 Page ID #:1




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2
   SHAWN A. WILLIAMS (213113)
 3 DANIEL J. PFEFFERBAUM (248631)
   Post Montgomery Center
 4
   One Montgomery Street, Suite 1800
 5 San Francisco, CA 94104
   Telephone: 415/288-4545
 6
   415/288-4534 (fax)
 7 shawnw@rgrdlaw.com
   dpfefferbaum@rgrdlaw.com
 8
 9 Attorneys for Plaintiff
10                      UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA

12                             SOUTHERN DIVISION

13 BUCKS COUNTY EMPLOYEES                  )   Case No. 8:19-cv-02326
   RETIREMENT FUND, Individually           )
14 and on Behalf of All Others Similarly   )   CLASS ACTION
   Situated,                               )
15                                         )   COMPLAINT FOR VIOLATION OF
                            Plaintiff,     )   THE FEDERAL SECURITIES LAWS
16                                         )
          vs.                              )
17                                         )
   MERIT MEDICAL SYSTEMS, INC.,            )
18 FRED P. LAMPROPOULOS and                )
                                           )
19 RAUL PARRA,                             )
                                           )
20                          Defendants.    )
                                           )   DEMAND FOR JURY TRIAL
21
22
23
24
25
26
27
28
  Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 2 of 38 Page ID #:2




 1         Plaintiff Bucks County Employees Retirement Fund (“plaintiff”), individually
 2 and on behalf of all others similarly situated, by plaintiff’s undersigned attorneys, for
 3 plaintiff’s complaint against defendants, alleges the following based upon personal
 4 knowledge as to plaintiff and plaintiff’s own acts and upon information and belief as
 5 to all other matters based on the investigation conducted by and through plaintiff’s
 6 attorneys, which included, among other things, a review of U.S. Securities and
 7 Exchange Commission (“SEC”) filings by Merit Medical Systems, Inc. (“Merit” or
 8 the “Company”), as well as media and analyst reports about the Company and
 9 Company press releases and conference call transcripts. Plaintiff believes that
10 substantial additional evidentiary support will exist for the allegations set forth herein
11 after a reasonable opportunity for discovery.
12                            SUMMARY OF THE ACTION
13         1.     This is a securities class action on behalf of all persons who purchased
14 the common stock of Merit between February 26, 2019 and October 30, 2019,
15 inclusive (the “Class Period”), against Merit and certain of its officers and/or directors
16 for violations of the Securities Exchange Act of 1934 (“1934 Act”), including the
17 Company’s Chairman and Chief Executive Officer (“CEO”), Fred P. Lampropoulos,
18 and its Chief Financial Officer (“CFO”), Raul Parra.
19                       INTRODUCTION AND BACKGROUND
20         2.     As reported in the Company’s filings with the SEC, Merit purports to be
21 a leading manufacturer and marketer of proprietary disposable medical devices used
22 in interventional, diagnostic, and therapeutic procedures, particularly in cardiology,
23 radiology, oncology, critical care, and endoscopy. Merit states that its products are
24 used in the following clinical areas: diagnostic and interventional cardiology;
25 interventional radiology; neurointerventional radiology; vascular, general, and
26 thoracic surgery; electrophysiology; cardiac rhythm management; interventional
27 pulmonology; interventional nephrology; orthopedic spine surgery; interventional
28

                                              -1-
  Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 3 of 38 Page ID #:3




 1 oncology; pain management; outpatient access centers; intensive care; computed
 2 tomography; ultrasound; and interventional gastroenterology.
 3        3.     Merit conducts business through two financial reporting segments:
 4 cardiovascular (which includes peripheral intervention, cardiac intervention,
 5 interventional oncology and spine, cardiovascular and critical care, and breast cancer
 6 localization and guidance product groups) and endoscopy.
 7        4.     During 2018, Merit acquired three companies. On February 21, 2018,
 8 Merit completed the acquisition of Becton, Dickinson and Company for up to $100
 9 million. On November 13, 2018, Merit completed the acquisition of Aliso Viejo,
10 California, based Cianna Medical, Inc., which makes products for the treatment of
11 breast cancer, for up to $200 million, making it the Company’s largest-ever
12 acquisition. Following the acquisition, Cianna became a wholly owned subsidiary and
13 Merit retained virtually all of its commercial sales and R&D teams. On December 14,
14 2018, the Company completed its acquisition of Vascular Insights, LLC, and acquired
15 its ClariVein product, for up to $60 million.
16        5.     Merit’s products are offered for sale in six product groups:
17              Peripheral Intervention: Products that support minimally invasive
18               diagnosis and treatment of diseases in peripheral vessels and organs
19               throughout the body.
20              Cardiac Intervention Products: Products designed to treat various
21               heart conditions.
22              Cardiovascular and Critical Care: Products that treat patients with
23               life-threatening diseases and that protect healthcare providers from
24               exposure to blood borne pathogens.
25              Interventional Oncology and Spine: Products that treat vertebral
26               compression fractures, metastatic spinal tumors, liver cancer, uterine
27               fibroids, benign prostatic hyperplasia, arteriovenous malformations, and
28               hemostatic embolization for certain markets outside of the United States.

                                            -2-
  Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 4 of 38 Page ID #:4




 1              Breast Cancer: Products that treat early stage breast cancer with the
 2               SAVI Brachytherapy Breast Radiation and SAVI SCOUT Radar
 3               Localization System designed to produce audible and visual indicators
 4               for surgeons.
 5              Endoscopy: Products for gastrointestinal and pulmonary conditions that
 6               create high-resolution cross-sectional images and mark tissue for
 7               targeted biopsies in the esophagus.
 8              Specialty Procedure Products: Coating services for medical tubes and
 9               wires under original equipment manufacturer brands.
10        6.     At the outset of the Class Period, on February 26, 2019, the Company
11 reported fourth quarter 2018 (“4Q18”) and fiscal year 2018 (“FY18”) results and
12 established financial guidance for 2019, including core revenue growth of 8%-10%.
13 The Company also forecast fiscal year 2019 (“FY19”) net sales of $1,011 million to
14 $1,030 million and adjusted earnings per share (“EPS”) of $1.97 to $2.08. Based on
15 the purported strength of the Company’s recent acquisitions – in particular the Cianna
16 acquisition – defendants claimed to have good visibility into the Company’s sales
17 pipeline and performance and also forecast 8%-10% revenue growth for fiscal year
18 2020 (“FY20”). Defendants assured investors that they were successfully integrating
19 the various acquired companies (including Cianna and Vascular Insights), the product
20 pipeline was full, and expenses (in particular R&D) were being kept under tight
21 control.
22        7.     On April 23, 2019, Merit announced its first quarter 2019 (“1Q19”)
23 results, including adjusted EPS of $0.11, and met its 8%-10% core revenue growth
24 estimates. Defendants told investors that the “first quarter met and exceeded our
25 expectations” and it provided “a good foundation for growth for the balance of the
26 year.” More importantly, defendant Lampropoulos also told investors that “‘[t]he
27 Cianna transition is complete and sales continue to grow according to our
28 expectations’” and the Cianna acquisition was “slightly above where we had

                                            -3-
  Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 5 of 38 Page ID #:5




 1 expected.” According to defendant Lampropoulos, the Company was poised to take
 2 advantage of recent product approvals and had strong momentum moving into the
 3 second half of the year. The Company also reaffirmed its FY19 and FY20 financial
 4 guidance initially announced on February 26, 2019.
 5         8.    Defendants’ representations concerning the integration of the acquired
 6 companies, its product pipeline, and its prospects and financial guidance, were each
 7 materially false and misleading when made because defendants failed to disclose the
 8 following true facts, which were known to defendants or recklessly disregarded by
 9 them:
10               (a)    the integrations of Cianna and Vascular Insights, including their
11 products, sales people, and R&D facilities, had caused operational disruptions and
12 reduced sales and were months behind schedule;
13               (b)    sales of acquired company products had slowed substantially due
14 to pre-acquisition pipeline fill, in particular for Vascular Insights products which, as
15 late as July 2019, had zero orders during FY19; and
16               (c)    in light of the foregoing, the Company’s reported financial
17 guidance for FY19 and FY20 was made without a reasonable basis.
18         9.    As a result of defendants’ material misrepresentations and omissions,
19 Merit stock traded at artificially inflated prices of more than $62 per share.
20         10.   On July 25, 2019, Merit announced its second quarter 2019 (“2Q19”)
21 financial results, including adjusted EPS of $0.42, which missed analyst consensus
22 estimates of $0.50, and cut its FY19 sales outlook to $1,007-$1,029 million, from
23 $1,011-$1,030 million, and adjusted EPS to $1.74-$1.97 from $1.97-$2.08.
24 Defendants attributed the reductions to a variety of factors, including “‘slower than
25 anticipated conversion and uptake of acquired products,’” and they conceded that they
26 had not made a single sale of the critical ClariVein product (acquired from Vascular
27 Insights) since the close of the deal in December 2018 because of pre-acquisition
28 pipeline fill, i.e., “We haven’t had an order all year.” Despite ClariVein’s poor

                                             -4-
  Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 6 of 38 Page ID #:6




 1 performance, defendants assured investors that the negative drivers of the 2Q19
 2 results were “short term,” that “those storms are over,” and that the Company was
 3 well positioned to meet its revised FY19 and FY20 financial guidance.
 4         11.   Following the 2Q19 financial results, the Company’s stock price declined
 5 more than 25% from a close of $54.84 per share on July 25, 2019, to a close of $41.00
 6 per share on July 26, 2019, on trading volume of more than 6.2 million shares.
 7 However, the stock continued to trade at artificially inflated prices because defendants
 8 failed to disclose the following true facts, which were known to defendants or
 9 recklessly disregarded by them:
10               (a)    the issues disclosed on the 2Q19 conference call were not short
11 term or resolved, but ongoing and systemic;
12               (b)    the purported product order pipeline and sales momentum
13 discussed in the conference call was insufficient to overcome the structural issues
14 plaguing the Company and did not support FY19 or FY20 guidance; and
15               (c)    in light of the foregoing, the Company’s FY19 and FY20 guidance
16 was knowingly false and/or lacked a reasonable basis.
17         12.   Then, on October 30, 2019, the Company issued a press release
18 announcing the its third quarter 2019 (“3Q19”) financial results, reporting adjusted
19 EPS of $0.28, well below consensus estimates of $0.45, and slashing FY19 revenue
20 and EPS guidance by 20%. Furthermore, defendants surprised investors by stating
21 that in addition to the FY19 guidance cut, “‘2020 guidance [was] off the table’” until
22 they had reasonable confidence in their forecasting ability. The Company reported
23 significant operational issues in all aspects of its business, for example:
24              After previously claiming that their integration of Cianna and Vascular
25               Insights was on or ahead of schedule, defendants admitted the truth –
26               that they were “9 or 10 months behind where we thought it would be.”
27              Sales for these two acquisitions fell millions of dollars short – Cianna by
28               $4 million and ClariVein by $3 million, respectively.

                                             -5-
  Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 7 of 38 Page ID #:7




 1               The integration of acquired R&D facilities was too expensive and
 2                necessitated a 2%-5% reduction in headcount and the Company had
 3                shuttered its San Jose, California, facility.
 4               The Company had to make a material revenue recognition adjustment
 5                of approximately $4.6 million on product shipped during 3Q19.
 6         13.    Finally, defendants conceded that many of these failures were due to their
 7 “own overestimation and forecasting.” Defendant Parra admitted that many of these
 8 issues could have been addressed months earlier.
 9         14.    As a result of these ongoing structural issues, defendants reduced the
10 Company’s FY19 guidance, once again, to net sales of $986-$995 million from
11 $1,007-$1,029 million, and to non-GAAP EPS of $1.40-$1.46 from $1.74-$1.97.
12         15.    Following these alarming disclosures and the significant reduction in the
13 Company’s outlook for free cash flow, Merit’s stock price declined more than 29%,
14 from a close of $29.11 per share on October 30, 2019, to a close of $20.66 per share
15 on October 31, 2019, on a massive volume of more than 7.2 million shares traded.
16                             JURISDICTION AND VENUE
17         16.    Jurisdiction is conferred by 28 U.S.C. §1331 and §27 of the 1934 Act.
18 The claims asserted herein arise under §§10(b) and 20(a) of the 1934 Act, 15 U.S.C.
19 §§78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5.
20         17.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b), because
21 Merit conducts significant operations in this District, including maintaining a principal
22 research and development facility in Aliso Viejo, California, which it acquired from
23 Cianna in November 2018.
24         18.    In connection with the acts and conduct alleged in this complaint,
25 defendants, directly or indirectly, used the means and instrumentalities of interstate
26 commerce, including, but not limited to, the mails and interstate wire and telephone
27 communications.
28

                                              -6-
  Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 8 of 38 Page ID #:8




 1                                      PARTIES
 2        19.    Plaintiff Bucks County Employees Retirement Fund purchased Merit
 3 common stock as described in the attached certification and was damaged thereby.
 4        20.    Defendant Merit Medical Systems, Inc., a Utah corporation, trades on the
 5 NASDAQ Global Select Market (“NASDAQ”) under the symbol “MMSI.”
 6        21.    Defendant Fred P. Lampropoulos (“Lampropoulos”) is, and was at all
 7 relevant times during the Class Period, Chairman and CEO of the Company.
 8        22.    Defendant Raul Parra (“Parra”) is, and was at all relevant times during
 9 the Class Period, CFO of the Company.
10        23.    Defendants Lampropoulos and Parra are collectively referred to herein as
11 the “Individual Defendants.”
12                                CONTROL PERSONS
13        24.    As officers and controlling persons of a publicly held company whose
14 common stock is traded on the NASDAQ and governed by the provisions of the
15 federal securities laws, the Individual Defendants each had a duty to promptly
16 disseminate accurate and truthful information with respect to the Company’s financial
17 condition, performance, growth, operations, financial statements, business, markets,
18 management, earnings, and present and future business prospects, and to correct any
19 previously issued statements that had become materially misleading or untrue, so that
20 the market price of the Company’s common stock would be based upon truthful and
21 accurate information. The Individual Defendants’ misrepresentations and omissions
22 during the Class Period violated these specific requirements and obligations.
23        25.    The Individual Defendants participated in the drafting, preparation,
24 and/or approval of the various public, shareholder, and investor reports, and other
25 communications complained of herein and were aware of, or recklessly disregarded,
26 the misstatements contained therein and omissions therefrom, and were aware of their
27 materially false and misleading nature. Because of their membership on Merit’s
28 Board of Directors and/or executive and managerial positions with Merit, each of the

                                            -7-
  Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 9 of 38 Page ID #:9




 1 Individual Defendants had access to the adverse undisclosed information about the
 2 Company’s financial condition and performance as particularized herein and knew (or
 3 recklessly disregarded) that these adverse facts rendered the positive representations
 4 made by or about Merit and its business or adopted by the Company materially false
 5 and misleading.
 6         26.   The Individual Defendants, because of their positions of control and
 7 authority as officers and/or directors of the Company, were able to and did control the
 8 content of the various SEC filings, press releases, and other public statements
 9 pertaining to the Company during the Class Period. Each Individual Defendant was
10 provided with copies of the documents alleged herein to be misleading prior to or
11 shortly after their issuance and/or had the ability and/or opportunity to prevent their
12 issuance or cause them to be corrected.         Accordingly, each of the Individual
13 Defendants is responsible for the accuracy of the public reports and releases detailed
14 herein and is therefore primarily liable for the representations contained therein.
15         27.   The Company and the Individual Defendants are liable as participants in
16 a fraudulent scheme and course of business that operated as a fraud or deceit on
17 purchasers of Merit common stock by disseminating materially false and misleading
18 statements and/or concealing material adverse facts. The scheme: (i) deceived the
19 investing public regarding Merit’s business, operations, management, and the intrinsic
20 value of Merit common stock; and (ii) caused plaintiff and other members of the Class
21 (defined herein) to purchase Merit common stock at artificially inflated prices.
22                          SUBSTANTIVE ALLEGATIONS
23         28.   On February 26, 2019, the Company issued a press release announcing its
24 financial results for 4Q18 and FY18 and its FY19 guidance. The press release
25 emphasized that the integration of its newly acquired businesses was driving growth
26 and corporate confidence in the Company’s FY19 and FY20 financial outlook:
27
28

                                             -8-
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 10 of 38 Page ID #:10




1       Merit Medical Reports Earnings For Fourth Quarter And Year
        Ended December 31, 2018, Gives 2019 And 2020 Guidance
2
             Q4 2018 worldwide revenue of $233.2 million, up 22.2% as
3
              reported over Q4 2017
4
             Q4 2018 core revenue on a comparable, constant currency basis*
5
              up 13.1% over Q4 2017
6
             Q4 2018 GAAP EPS was $0.16, compared to $0.13 in Q4 2017
7
             Q4 2018 non-GAAP EPS* was $0.48, compared to $0.33 in Q4
8
              2017
9
                                    *      *     *
10
              “2018 was an important and very positive year for the company
11
        and included the closing of the Becton Dickinson deal, the acquisitions
12
        of Cianna Medical and Vascular Insights, and the execution of our global
13
        growth and profitability plan,” said Fred P. Lampropoulos, Merit’s
14
        Chairman and Chief Executive Officer. “Integration of these new
15
        businesses and sales of our core products continue to drive growth to
16
        the point where we are confident forecasting an expansion of our 2019
17
        core revenue growth to a range of 8 - 10%.”
18
                                    *      *     *
19
        “As we look forward, we are also comfortable adding a forecast for
20
        2020, which we currently believe will be in the range of 8-10% core
21
        revenue growth, an addition of 100 - 150 basis points to gross margin,
22
        and net income improvement of approximately 14 - 19%.”
23
                                    *      *     *
24
              “Additionally, our new product pipeline is full,” Lampropoulos
25
        continued. “We expect to introduce 10 - 15 new products this year that
26
        will continue to support our overall business strategy. Our business
27
        measurements of top-line improvement, discipline of the SG&A and
28

                                         -9-
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 11 of 38 Page ID #:11




1          R&D expenses, and bottom-line improvement continue to support our
2          business thesis. . . .”
3          2019 GUIDANCE
4                                        *      *        *
5          Financial Measure                          Range
           Net Sales                                  $1,011 million - $1,030 million
6
           GAAP
7                  Earnings per share                 $1.02 - $1.13
                   Gross Margin                       45.6% - 46.5%
8
           Non-GAAP
9                Earnings per share                   $1.97 - $2.08
                 Gross Margin                         50.6% - 51.3%
10
           29.     Following the February 26, 2019 report of the Company’s 4Q18 and
11
     FY18 financial results, the Company held a conference call for analysts and investors
12
     hosted by defendants Lampropoulos and Parra. During the call, defendants reiterated
13
     the Company’s FY19 guidance and, based on their purportedly strong visibility,
14
     provided FY20 guidance of 8%-10% revenue growth and 14%-19% EPS growth.
15
     Defendants also stated that the Company’s recent acquisitions – in particular Cianna –
16
     would drive business going forward:
17
                   [Lampropoulos:] Let me go first to some recent acquisitions.
18
           We’ll talk about Cianna and Vascular Insights. Of course, Cianna is the
19
           largest acquisition Merit has ever made and I would have to say that to
20
           this point, we are very pleased with the transition. As you may recall,
21
           we kept the sales force in place for all intents and purposes, and we
22
           think that was not only the appropriate thing to do, but we think that
23
           it’s part of what we expect will drive our business.
24
                                         *      *        *
25
           [Parra:] We’ll get into the 2019 guidance now.
26
                   So reported revenue will be in the range of $1.01 billion to $1.03
27
           billion, a 15% to 17% increase over reported revenue of 2018, of which
28

                                             - 10 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 12 of 38 Page ID #:12




 1        $62 million to $62 million is non-core revenue related to Cianna,
 2        Vascular Insights, BD, NinePoint, and a couple of other acquisitions.
 3                                     *      *        *
 4               [Lampropoulos:] So we’re a couple of months into 2019 and I
 5        think we have pretty good visibility, when you take into account all the
 6        various issues that are out there. And we’ve decided that we’d add this
 7        additional year of 2020.
 8               . . . [W]e’re comfortable on our 2020 announcing that we believe
 9        that our revenue line on the top line will grow 8% to 10%. We will still
10        see 100 to 150 basis points of gross margin improvement. . . .
11               And then our bottom line will look at, I think . . . 14% to 19% on
12        the bottom line.
13        30.    Following their prepared remarks, defendants Lampropoulos and Parra
14 answered questions from analysts and provided further positive commentary
15 concerning the integration of Merit’s recently acquired businesses, including Cianna
16 and Vascular Insights:
17               [Analyst:] Just for starters on Cianna, would love to hear a little
18        bit more about the integration there, sales force retention, and do we
19        think about that business adding after you get through this year
20        something on the order of magnitude of 100 basis points to 150 basis
21        points of organic growth going forward?
22        [Lampropoulos:] On the Cianna business, the integration I think is
23        going as well as could be expected . . . .
24                                     *      *        *
25               So I think everything is working quite nicely . . . in terms of the
26        sales force, which ultimately in my view is the most important factor,
27        we’ve essentially had no turnover in that particular area.
28                                     *      *        *

                                            - 11 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 13 of 38 Page ID #:13




 1         Here we are 2 months into the year and as we go down another month or
 2         so, we’re already being asked by analysts, what about 2020, what about
 3         this, and what about that. And we’ve thought to ourselves, look, we’re
 4         confident. We’ve had 2 or 3 months now of Cianna. Our confidence
 5         is built there. I would say the same thing about Vascular Insights.
 6         31.    On February 27, 2019, Wells Fargo issued an analyst report, titled
 7 “MMSI: Q4 Beat; 2019 Guidance and 2020 Outlook Encouraging,” which stated in
 8 part:
 9                Cianna Medical 2019 Targets Unchanged; Integration Going
10         Well. On the Q4 call, MMSI reaffirmed its 2019 financial targets for the
11         acquired, Cianna Medical business. These include: (1) incremental 2019
12         revenues of $50-56MM; (2) 55-130bps accretion to 2019 adj. gross
13         margin; and (3) $0.08-$0.13 accretion to 2019 non-GAAP EPS.
14         Management noted the integration process has gone very well to date
15         (deal closed 11/13/18) . . . .
16                2019 Guidance Ahead of our Expectations. MMSI introduced
17         its 2019 outlook, which included top-line guidance of $1,011-1,030MM
18         (+14.7-16.7% reported; +8.0-10.0% organic ex-FX). . . .
19                2020 Outlook Encouraging. . . . MMSI provided financial
20         targets for 2020 . . . ahead of consensus of $2.32 and our previous
21         estimate of $2.28.
22         32.    On February 27, 2019, Barrington Research issued an analyst report,
23 titled “Strong Q4 Results; FY/19 EPS Guidance Better Than Expected; Good
24 Momentum into FY/20; Increasing Price Target to $69,” which stated in part:
25         The company provided financial guidance for both FY/19 and FY/20 last
26         night that communicates material confidence in the business. Guidance
27         for FY/19 includes an expectation of 8-10% core growth that will be
28         materially augmented by the Q4/18 M&A activity that brought Merit

                                            - 12 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 14 of 38 Page ID #:14




 1        the Cianna Medical and Vascular Insights assets. These businesses are
 2        expected to generate over $60 million in (aggregate) revenue in FY/19.
 3        33.    On April 23, 2019, the Company issued a press release announcing its
 4 financial results for 1Q19. Defendants stated that the Cianna acquisition was
 5 completed and sales were growing consistent with expectations. The press release
 6 stated in relevant part:
 7        Merit Medical Reports Earnings For Quarter Ended March 31, 2019
 8              Q1 2019 worldwide revenue of $238.3 million, up 17.4% as
 9               reported over Q1 2018
10              Q1 2019 core revenue on a comparable, constant currency basis*
11               up 10.0% over Q1 2018
12              Q1 2019 GAAP EPS was $0.11, compared to $0.10 in Q1 2018
13              Q1 2019 non-GAAP EPS* was $0.37, compared to $0.31 in Q1
14               2018
15                                     *      *     *
16               “Our first quarter results fulfilled our goal of 8-10% core growth
17        by landing on the top side of our projection,” said Fred P.
18        Lampropoulos . . . .
19                                     *      *     *
20               “Our transition of the Becton, Dickinson deal continues on
21        schedule . . . .”
22               “The Cianna transition is complete and sales continue to grow
23        according to our expectations,” Lampropoulos continued.
24        34.    On April 23, 2019, following the Company’s report of its 1Q19 results,
25 the Company held a conference call for analysts and investors. The call was hosted by
26 defendants Lampropoulos and Parra. During the call, defendants stated that Cianna
27 was in fact performing ahead of expectations:
28

                                           - 13 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 15 of 38 Page ID #:15




 1               [Lampropoulos:] I think as you look at the business, you will see
 2        that we are on the topside. And the first thing I’d like to discuss is our
 3        core growth. I think it’s a significant issue and opportunity. You will
 4        recall that as we looked forward to ‘19 and to 2020, we had moved up
 5        our core growth, and I am pleased that we were on the top side of that,
 6        particularly in the first quarter. . . .
 7               . . . [T]he core growth, the fact that the business is strong and the
 8        pipeline is full, and I would say, our business continues to be very
 9        robust.
10                                        *          *   *
11               And then finally, in Cianna, I want to talk about that. Listen, we
12        are performing slightly ahead of our expectations. And again, in the
13        first quarter, when you can do that I think it bodes well for the balance of
14        the year. So we’re excited about Cianna. We continue to believe it’s a
15        great opportunity. And the fact that we are in fact through the
16        transition period. . . .
17               So all in all, I would say that the first quarter met and exceeded
18        our expectations and we expect that it’s a good foundation for growth
19        for the balance of the year.
20        35.    Following their prepared remarks, defendants Lampropoulos and Parra
21 answered questions from analysts and reaffirmed the Company’s FY19 and FY20
22 financial guidance:
23        [Analyst:] You didn’t make any comments regarding your guidance
24        you gave for ‘19 and ‘20, so I assume based on the results today that
25        everything you were thinking 3 months ago is pretty much intact.
26               [Lampropoulos:]         Yes . . . I don’t see that anything has
27        changed. . . . There are always headwinds but I think there are more
28        tailwinds. We’re feeling the breeze to our back.

                                               - 14 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 16 of 38 Page ID #:16




 1                                      *      *     *
 2              [Analyst:] First on Cianna. Coming in stronger than expected.
 3        Could you provide some color around kind of the rollout so far?
 4                                      *      *     *
 5        [Lampropoulos:] I think with Cianna there’s a couple of things I think
 6        that are important. We . . . maintained their sales force. And we think
 7        that was a critical thing to do. We also didn’t try to go out and one fell
 8        swoop and then throw it all into our Merit sales force. We thought we’d
 9        get out there, have enough time to absorb it, to understand it, build the
10        confidence of the former Cianna now Merit sales force. And yet with all
11        of that and through the transition and through all of those things that go
12        on in those in these situations, we were able to come slightly above
13        where we had expected. So I think there is a lot of momentum there.
14        There were no large single customers or anything like that. It was just
15        good old guts hardball selling and executing. So I think that’s
16        probably the best.
17              But I guess the bottom line is, it’s as probably a good of a
18        transaction and transition that we have done. I think it may be the best
19        one. . . . And just the way that our team has worked. We kept all the
20        R&D people, we kept the sales people, we’ve done, I think – they fit into
21        the family actually quite easily. . . . I don’t know how you could do it
22        any better, to be honest with you.
23        36.   On April 24, 2019, Barrington Research issued an analyst report, titled
24 “Solid Q1 Result; 10% Core Sales Growth; FY/19 Financial Guidance Affirmed;
25 Price Target Remains $69,” which mirrored defendants’ statements that the Cianna
26 integration was ahead of schedule:
27        Merit disclosed that its recent Cianna acquisition is tracking a bit
28        ahead of expectations in terms of both financial performance and

                                            - 15 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 17 of 38 Page ID #:17




 1         integration. As a reminder, Merit expects to generate around $50
 2         million or so of revenue from this business in FY/19.
 3         Management said that the transition of the Cianna asset may be the
 4         “best” that Merit has ever done. This is an encouraging assessment
 5         given the fact that Merit has done dozens of transactions over its 30-
 6         plus year history.
 7         37.   Each of the above representations by defendants concerning the
 8 Company’s current business and financial condition, including its forecasted financial
 9 results, were materially false and misleading when made because defendants failed to
10 disclose the following true facts, which were known to defendants or recklessly
11 disregarded by them:
12               (a)    the integrations of Cianna and Vascular Insights, including their
13 products, sales people, and R&D facilities, were causing operational disruptions and
14 reduced sales and were months behind schedule;
15               (b)    sales of acquired company products had slowed substantially due
16 to pre-acquisition pipeline fill, in particular for Vascular Insights products which, as
17 late as July 2019, had zero orders during FY19; and
18               (c)    in light of the foregoing, the Company’s reported financial
19 guidance for FY19 and FY20 was made without a reasonable basis.
20                  THE TRUE FACTS BEGIN TO BE REVEALED
21         38.   On July 25, 2019, the Company issue a press release announcing its
22 financial results for 2Q19, reporting non-GAAP EPS of $0.42 per share, which missed
23 consensus estimates of $0.50 per share, and reduced its FY19 EPS guidance by up to
24 $0.60 per share, but maintained FY20 guidance at 8%-10% revenue growth and 14%-
25 19% EPS growth. In the press release, the Company stated that sales of its acquired
26 products from Cianna and Vascular Insights had been slower than anticipated but
27 attributed this to pipeline filling and stated that these problems were short-lived and
28 behind the Company:

                                            - 16 -
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 18 of 38 Page ID #:18




1       Merit Medical Reports Earnings For Second Quarter of 2019
2             Q2 2019 worldwide revenue of $255.5 million, up 13.7% as
3              reported over Q2 2018
4             Q2 2019 core revenue on a comparable, constant currency basis*
5              up 9.6% over Q2 2018
6             Q2 2019 GAAP EPS was $0.12, compared to $0.21 in Q2 2018
7             Q2 2019 non-GAAP EPS* was $0.42, compared to $0.43 in Q2
8              2018
9                                    *      *     *
10             “There were a number of factors affecting revenues and gross
11      margins during the second quarter,” said Fred P. Lampropoulos, Merit’s
12      Chairman and Chief Executive Officer. “The shortfall in revenue
13      involved foreign exchange, slower than anticipated conversion and
14      uptake of acquired products such as the Vascular Insights
15      (ClariVein®) product line and some products from the BD
16      acquisition. . . .
17             “There are several other factors that lead us to believe there are
18      opportunities for continued growth,” Lampropoulos continued. “As
19      previously announced, Merit has secured a number of GPO contracts
20      which will layer in over the balance of the year as will the growth of
21      our embolic products which grew at 10% for the quarter with an
22      acceleration in June. We believe this is due to a recently proposed
23      divestiture from a strategic competitor. We believe this will continue to
24      be an opportunity in what has otherwise been a flat business for the last
25      few years. We believe it will also be enhanced by the continued growth
26      of our recently introduced EmboCube™ and the Torpedo™ embolic
27      products that were recently cleared by the FDA.”
28

                                         - 17 -
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 19 of 38 Page ID #:19




1                  “As we proceed through July, we are seeing increased orders for
2          our ClariVein products,” Lampropoulos said. “Some of the orders are
3          first-time orders which we attribute to pipeline filling prior to closing
4          the transaction.”
5                                         *        *       *
6                  “Finally, to insure progress and attention to financial matters, we
7          have increased our focus on efficiency of COGs, our habits and priorities
8          of all our operating expenses,” Lampropoulos said. “We believe we will
9          maneuver the ship rather quickly to continued growth and profitability
10         improvement. Because of this confidence, as well as the tailwinds of
11         GPOs, the introduction of new products and our momentum, we are
12         not changing our 2020 forecast.”
13         REVISED 2019 GUIDANCE
14                                        *        *       *
15         Financial Measure           Prior Guidance             Revised Guidance
           Net Sales                   $1,011 - $1,030 million    $1,007 - $1,029 million
16
           GAAP
17         Earnings per share          $1.02 - $1.13              $0.62 - $0.84
           Gross Margin                45.6% - 46.5%              44.1% - 44.8%
18
           Non-GAAP
19         Earnings per share          $1.97 - $2.08              $1.74 - $1.97
           Gross Margin                50.6% - 51.3%              49.2% - 49.9%
20
           39.     On July 25, 2019, following the report of the Company’s 2Q19 financial
21
     results, the Company held a conference call for analysts and investors to discuss the
22
     results. The call was hosted by defendants Lampropoulos and Parra. Defendants
23
     admitted that the miss and guidance reduction were in part due to the fact that
24
     ClariVein had zero orders for the first half of the year due to pipeline filling prior to
25
     the acquisition, but assured investors that the issues plaguing the Company during
26
     2Q19 were temporary and behind them and reiterated their confidence in their FY19
27
     and FY20 guidance:
28

                                                - 18 -
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 20 of 38 Page ID #:20




1       [Parra:] The unexpected sales shortfall for ClariVein was the result of
2       excess inventory of some of the distributors prior to our acquisition.
3       We believe we have made it past that, and sales are ramping to our
4       expectations.
5                                    *     *      *
6       Our guidance will be updated to reflect a couple of things that we are
7       experiencing during the first half of the year. We’re adjusting for the
8       FX headwinds that we continue to see in the euro, CNY and emerging
9       markets, the change in our product mix and for our most recent
10      acquisition, Brightwater.    We are adjusting our previous reported
11      revenue guidance of $1.01 billion to $1.03 billion for the potential
12      incremental impact of FX headwinds of $3 million to $4 million,
13      assuming the prevailing FX rates persist in the second half of the year.
14                                   *     *      *
15      [Lampropoulos:] In some of the ClariVein, which is we’re short a little
16      bit more than $2 million, there were some products that we have just
17      started to deliver in the last 30 days. We haven’t had an order all year
18      because of pipeline filling from the former customer or fear by the
19      distributor that somehow they wouldn’t be able to keep it. And so
20      consequently, and those things are surprises to us, we didn’t expect that
21      and those are high-margin products. But they are now ordering. And
22      we think that, that storm or that delay is over.
23            So if you look at all the events that took place, I think we have
24      explained them. They are short term or those storms are over.
25                                   *     *      *
26      We’re confident as we move through the second half, and we feel
27      confident enough that we don’t want to go change numbers that we’d
28

                                         - 19 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 21 of 38 Page ID #:21




 1       have to change again because we’re so positive on the pipeline, the
 2       contracts, the new products, the new approvals and so on and so forth.
 3                                     *     *      *
 4             So today, may seem like a dark day, it’s not. There was just a
 5       thunderstorm that came through town, and the thunderstorm has left.
 6       40.   Following their prepared remarks, defendants Lampropoulos and Parra
 7 answered questions from analysts:
 8             [Analyst:] Just to be clear on the 2020 outlook, Fred, I think you
 9       said in the past 8% to 10% top line, 100 to 150 basis points of margin
10       expansion and then 14% to 19% EPS growth next year. That 14% to
11       19% is now off the lower base that you just guided us all to. You’re not
12       saying stick with where the Street came out, which was like 2 35 for next
13       year. Is that correct?
14             [Parra:] That’s correct.
15             [Lampropoulos:] That’s correct.
16       41.   On July 26, 2019, Wells Fargo issued an analyst report, titled “MMSI:
17 Downgrading To Market Perform; Due to the lack of visibility in the business,”
18 stating that Merit had “materially lowered” it FY19 guidance. According to the
19 report:
20       We are downgrading to Market Perform for the following reasons: (1)
21       what we perceive to be MMSI’s lack of visibility into the business; (2)
22       our inability to grasp the magnitude of the EPS guidance
23       reduction . . . . The difference between the midpoint of the previous
24       EPS guidance (~$2.02) and low-end of the new guidance ($1.74) is a
25       ~$0.28 reduction or about a 14% decrease. In our view, it is rare to see
26       an EPS reduction of this magnitude without a substantial change to
27       the top-line guidance.
28

                                           - 20 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 22 of 38 Page ID #:22




 1        42.    On July 26, 2019, Morningstar issued an analyst report, titled “Merit’s
 2 2Q Miss Poised to Reset Investor Expectations; Reiterate Our Overvalued Call,”
 3 which noted that while the FY20 growth forecast was maintained, it was based on a
 4 smaller base and thus was actually a reduction:
 5               Management maintained its 8%-10% organic revenue growth
 6        guidance and 14%-19% adjusted EPS growth outlook for 2020.
 7        However, while growth rates are expected to be similar, they are now
 8        calculated off a much lower base, meaning investors’ multiyear EPS
 9        forecasts are going substantially lower.
10               It’s not particularly straightforward to determine what exactly
11        changed in the quarter to so dramatically recalibrate the financial outlook
12        for the business.
13        43.    Following these disclosures and the reduction in the Company’s FY19
14 financial guidance, the Company’s stock price declined more than 25%, from a close
15 of $54.84 per share on July 25, 2019, to a close of $41.00 per share on July 26, 2019,
16 on volume of more than 6.2 million shares traded.
17        44.    While defendants partially disclosed the Company’s operational and
18 performance disruptions to date, the stock price continued to be inflated due to
19 defendants’ continuing misrepresentations regarding the Company’s current business
20 and financial condition and its ability to meet its reduced outlook for FY19 and FY20
21 and defendants’ failure to disclose the true facts, which were known to defendants or
22 recklessly disregarded by them, as set forth in ¶37, above, as well as the following:
23               (a)   the issues disclosed on the 2Q19 call were not short term or
24 resolved, but ongoing and systemic; and
25               (b)   the purported product order pipeline and sales momentum was
26 insufficient to overcome the structural issues plaguing the Company and did not
27 support its FY19 or FY20 guidance.
28

                                            - 21 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 23 of 38 Page ID #:23




 1        45.    On September 4, 2019, Merit presented at Wells Fargo’s healthcare
 2 conference. The following day, Wells Fargo issued an analyst report, titled “MMSI:
 3 Key Takeaways From Wells Fargo Healthcare Conference,” stating that defendants
 4 had reiterated their FY19 and FY20 financial guidance:
 5               MMSI remains confident in the top line outlook for 2019. . . .
 6        MMSI reaffirmed its full year 2019 guidance of +8-10% organic ex-FX
 7        growth. . . . Management said it is confident in the implied back half
 8        acceleration on a stacked two year basis, which it expects to be driven by
 9        a mix of new products continuing to ramp as well as large contracts
10        signed recently (benefitting Q4). . . . Management was confident in the
11        ~6% organic growth number the Street is at for Q3 (we are at 7.2%).
12        46.    On October 30, 2019, after the market closed, the Company issued a
13 press release announcing the Company’s 3Q19 financial results, reporting non-GAAP
14 EPS of $0.28, well below consensus estimates of $0.45, reducing FY19 guidance, and
15 completely withdrawing FY20 guidance. Defendants disclosed significant operational
16 issues in all aspects of Merit’s business. Defendants admitted that they were months
17 behind in their integration of Cianna and Vascular Insights, their integration of R&D
18 facilities was too expensive and had necessitated a 2%-5% reduction in headcount,
19 and that they had to take a material revenue recognition adjustment in the quarter.
20 Defendants conceded that many of these issues were known or foreseeable in prior
21 quarters, but not sufficiently accounted for:
22        Merit Medical Reports Earnings For Third Quarter Of 2019
23              Q3 2019 worldwide revenue of $243.0 million, up 9.6% as
24               reported over Q3 2018
25              Q3 2019 core revenue on a comparable, constant currency basis*
26               up 4.3% over Q3 2018
27              Q3 2019 GAAP loss per share was $(0.06), compared to GAAP
28               EPS of $0.30 in Q3 2018

                                            - 22 -
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 24 of 38 Page ID #:24




1              Q3 2019 non-GAAP EPS* was $0.28, compared to $0.47 in Q3
2               2018
3                                    *     *      *
4       Merit Medical Systems, Inc. . . . today announced revenue of $243.0
5       million for the quarter ended September 30, 2019, an increase of 9.6%
6       over revenue of $221.7 million for the quarter ended September 30,
7       2018. Core revenue on a comparable, constant currency basis* for the
8       third quarter of 2019 increased 4.3% compared to the third quarter of
9       2018. Additional products, which generated revenue of approximately
10      $4.6 million, were shipped during the third quarter of 2019, however,
11      due to revenue recognition requirements, revenue attributable to those
12      products will not be recognized until the fourth quarter of 2019.
13                                   *     *      *
14              “Consequently, we have adjusted our 2019 full year guidance to
15      $986-$995 million in revenue, 43.2%-43.6% in GAAP gross margins,
16      48.4%-48.7% in non-GAAP gross margins and $0.27-$0.33 in GAAP
17      earnings per share, and $1.40-$1.46 in non-GAAP earnings per
18      share,” Lampropoulos continued. “We are also pulling 2020 guidance
19      off the table at this time so that we can provide more accurate
20      forecasting. . . .”
21              “During the third quarter of 2019 we initiated a number of
22      initiatives to increase efficiency and lower costs,” Lampropoulos said.
23      “We have already completed a headcount reduction of 2% of our total
24      workforce, with a substantial portion coming from our SG&A category.”
25              “We believe we have been through the trough and are now
26      emerging as a leaner, more efficient growth company,” Lampropoulos
27      said.
28                                   *     *      *

                                         - 23 -
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 25 of 38 Page ID #:25




1          REVISED 2019 GUIDANCE
2                                            *     *        *
3          Financial Measure           Prior Guidance            Revised Guidance
           Net Sales                   $1,007 - $1,029 million   $986-$995 million
4
           GAAP
5          Earnings per share          $0.62 - $0.84             $0.27 - $0.33
           Gross Margin                44.1% - 44.8%             43.2% - 43.6%
6
           Non-GAAP
7          Earnings per share          $1.74 - $1.97             $1.40 - $1.46
           Gross Margin                49.2% - 49.9%             48.4% - 48.7%
8
           47.     On October 30, 2019, following the report of the Company’s 3Q19 miss,
9
     FY19 guidance reduction, and FY20 guidance cancellation, the Company held a
10
     conference call for analysts and investors to discuss the results. The call was hosted
11
     by defendants Lampropoulos and Parra. Defendants admitted that Cianna and
12
     ClariVein had not rebounded, but had fallen further behind by millions of dollars and
13
     the Company had to take a material revenue recognition adjustment:
14
                   [Parra:] Additionally, the following products continue to be
15
           behind our forecast for the year: Aspira by $3 million; DFINE by $5
16
           million. Acquired products contributed revenue of $14 million with
17
           Cianna and ClariVein contributing $11.6 million and $2 million,
18
           respectively. Both Cianna and ClariVein fell behind by $4 million and
19
           $3 million, respectively. . . .
20
                   . . . In addition, during Q3 we also had an abnormally high
21
           revenue recognition adjustment amount as compared to prior quarters.
22
           In relation to our most recent quarter, Q2, this amount was higher by
23
           approximately $4.6 million. . . . Normally we don’t comment on our
24
           revenue recognition because it’s not a material adjustment from quarter
25
           to quarter, but in this case, the adjustment was significantly higher by a
26
           factor of approximately 3x than in other periods and felt it was
27
           necessary to call out.
28

                                                 - 24 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 26 of 38 Page ID #:26




 1                                      *      *      *
 2        [Lampropoulos:] The essence of what I’m saying is we have hit the
 3        bottom of that trough. We have taken actions. And let me tell you what
 4        some of those are because I think they’re significant.
 5               First of all, we have reduced our global headcount by 2% in the
 6        quarter. That’s about 150 employees. . . .
 7                                      *      *      *
 8               We’ve shut down our San Jose facility in California . . . .
 9                                      *      *      *
10               First of all, we’re going to take 2020 guidance off the table . . . .
11        48.    Defendants also admitted that their acquisition integrations were at least
12 three quarters behind schedule, that the miss and guidance reduction were attributable
13 to their own overestimation and forecasting, and that these issues should have been
14 caught in 2Q19 – i.e., six months prior:
15        [Analyst:] But one high level question, Fred. I guess the question is
16        how did we get here? It seemed like last year things were going so well.
17        And it seems like, frankly, a lot has gone wrong this year. So I don’t
18        know, Fred. Operationally, anything you think you need to change?
19        How do you think you got to this place?
20               [Lampropoulos:] Yes, I think there were a couple of things . . . .
21        If we go to the acquisitions, we thought we did the right thing in terms
22        of keeping the Cianna sales force in effect. We still believe that way.
23        But just the integration of both the Becton Dickinson, the Cianna, the
24        Vascular Insights, all of these things just caught up with us. And we
25        thought we were Superman and we found out that we’re human. So I
26        think looking at where we are today, on Vascular Insights, we beat the
27        previous quarter. So the third quarter, even in the summer which is the
28        slowest quarter for that year, beat the previous quarter by over $400,000

                                             - 25 -
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 27 of 38 Page ID #:27




1       in revenue. So I think that will be on track, but it’s 9 or 10 months
2       behind where we thought it would be. So there are those factors that
3       came into play that had to do with the, I think the instability of the
4       marketplace, and as it pertains to our products, our own overestimation
5       and forecasting.
6                                     *      *      *
7              [Analyst:] I guess just for starters, when I look at Q3, we’re a
8       little bit short in the top line. But the Q4 number’s about a $15 million
9       cut to what you had been expecting, so that’s pretty meaningful. And I
10      know Cianna’s part of it, but I think it’s just a sliver. What else is
11      coming out of Q4? Seemed like standalone in catheter is pretty weak
12      this quarter.
13                                    *      *      *
14             [Parra:] Yes. To be honest with you . . . it’s a little bit of
15      everything. I think we’ve cut our outlook for acquisitions. So you’ve
16      got Cianna that’s going to impact that. You’re going to have ClariVein
17      that’s going to impact that. NinePoint’s a little slow, too, so that’s
18      impacting it. . . . Drainage is struggling. So we’ve got those factors built
19      into the guidance. And I think it’s really just making sure that we
20      thought through all the inputs. And also there’s some FX, too, that we
21      were hoping that FX was going to get a little bit better. It didn’t. . . . I
22      just think we tried to think through all those things that quite frankly
23      we should have caught in Q2.
24                                    *      *      *
25      [Lampropoulos:] Let’s start with Vascular Insights. . . . What was
26      painful was that that pipeline got filled up . . . that didn’t play out the
27      way that our others have played out in terms of revenue. . . . So let me
28      go to Cianna. I think on Cianna, we’re okay with the folks that we have

                                           - 26 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 28 of 38 Page ID #:28




 1         there. But listen; you’re right. There is complexity in all of these things
 2         . . . but listen, it’s a fair statement to say that we didn’t execute as
 3         well. . . . Maybe we just got a little big for our boots and we did not
 4         understand some things. Clearly they didn’t perform the way we
 5         wanted to.
 6         49.   On October 30, 2019, Piper Jaffray issued an analyst report on Merit,
 7 titled “Another Shoe Drops Here in Q3; Sticking with OW,” which discussed the
 8 “Disappointing Q3 Results,” which were primarily attributable to the Company’s
 9 acquisitions, and reduced its price target to $30.00 from $40.00. The analyst report
10 stated, in part:
11              Disappointing Q3 Results. . . . The primary source of the
12               shortfall was in acquired products where both Cianna and
13               ClariVein came in light of expectations. . . . Adjusted EPS of
14               $0.28 was $0.15 below our target.
15              ‘19 Guidance Reduced and ‘20 Outlook Pulled Off the Table.
16               Given the weakness in the acquired business and a bit of softness
17               in the core segments, management lowered its revenue outlook by
18               about $27M at the mid-point (down to $986-$995M). A big part
19               of the reduced outlook is weak performance from two of the
20               recent acquisitions (Cianna and ClariVein). . . .
21              Key Points from the Call.        The weakness in the acquired
22               products is the biggest disappointment from our perspective.
23         50.   Following these alarming disclosures and the significant reduction in the
24 Company’s outlook for free cash flow, Merit’s stock price declined more than 29%,
25 from a close of $29.11 per share on October 30, 2019 to a close of $20.66 per share on
26 October 31, 2019, on a massive trading volume of more than 7.2 million shares traded.
27         51.   The market for Merit common stock was open, well developed, and
28 efficient at all relevant times. As a result of these materially false and misleading

                                             - 27 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 29 of 38 Page ID #:29




 1 statements and omissions as set forth above, Merit common stock traded at artificially
 2 inflated prices during the Class Period. Plaintiff and other members of the Class
 3 purchased Merit common stock relying upon the integrity of the market price of Merit
 4 common stock and market information relating to Merit, and have been damaged
 5 thereby.
 6         52.   During the Class Period, defendants materially misled the investing
 7 public, thereby inflating the price of Merit common stock, by publicly issuing false
 8 and misleading statements and omitting to disclose material facts necessary to make
 9 defendants’ statements, as set forth herein, not false and misleading. Said statements
10 and omissions were materially false and misleading in that they failed to disclose
11 material adverse information and misrepresented the truth about the Company, its
12 business, and operations, as alleged herein.
13         53.   At all relevant times, the material misrepresentations and omissions
14 particularized in this complaint directly or proximately caused or were a substantial
15 contributing cause of the damages sustained by plaintiff and other members of the
16 Class. As described herein, during the Class Period, defendants made or caused to be
17 made a series of materially false or misleading statements about Merit’s business,
18 prospects, and operations. These material misstatements and omissions had the cause
19 and effect of creating, in the market, an unrealistically positive assessment of Merit
20 and its business, prospects, and operations, thus causing the Company’s common
21 stock to be overvalued and artificially inflated at all relevant times. Defendants’
22 materially false and misleading statements during the Class Period resulted in plaintiff
23 and other members of the Class purchasing the Company’s common stock at
24 artificially inflated prices, thus causing the damages complained of herein. When the
25 true facts about the Company were revealed to the market, the inflation in the price of
26 Merit common stock was removed and the price of Merit common stock declined
27 dramatically, causing losses to plaintiff and the other members of the Class.
28

                                            - 28 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 30 of 38 Page ID #:30




 1                     ADDITIONAL SCIENTER ALLEGATIONS
 2         54.    As alleged herein, defendants acted with scienter in that they knew that
 3 the public documents and statements issued or disseminated in the name of the
 4 Company were materially false and misleading; knew that such statements or
 5 documents would be issued or disseminated to the investing public; and knowingly
 6 and substantially participated or acquiesced in the issuance or dissemination of such
 7 statements or documents as primary violations of the federal securities laws. As set
 8 forth elsewhere herein in detail, these defendants, by virtue of their receipt of
 9 information reflecting the true facts regarding Merit, their control over, and/or receipt
10 and/or modification of Merit’s allegedly materially misleading statements and/or their
11 associations with the Company which made them privy to confidential proprietary
12 information concerning Merit, participated in the fraudulent scheme alleged herein.
13                       LOSS CAUSATION/ECONOMIC LOSS
14         55.    During the Class Period, as detailed herein, defendants made false and
15 misleading statements about Merit’s business and prospects and engaged in a scheme
16 to deceive the market. This artificially inflated Merit’s stock price and operated as a
17 fraud or deceit on the Class. Later, when defendants’ prior misrepresentations and
18 fraudulent conduct became apparent to the market, Merit’s stock price fell
19 precipitously, as the prior artificial inflation came out of the stock price over time. As
20 a result of their purchases of Merit common stock during the Class period, plaintiff
21 and other members of the Class suffered economic loss, i.e., damages, under the
22 federal securities laws.
23                                   NO SAFE HARBOR
24         56.    Merit’s “Safe Harbor” warnings accompanying its reportedly forward-
25 looking statements (“FLS”) issued during the Class Period were ineffective to shield
26 those statements from liability. To the extent that projected revenues and earnings
27 were included in the Company’s financial reports prepared in accordance with
28 Generally Accepted Accounting Principles (“GAAP”), including those filed with the

                                             - 29 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 31 of 38 Page ID #:31




 1 SEC on Form 8-K, they are excluded from the protection of the statutory Safe Harbor.
 2 15 U.S.C. §78u-5(b)(2)(A).
 3         57.    The defendants are also liable for any false or misleading FLS pleaded
 4 because, at the time each FLS was made, the speaker knew the FLS was false or
 5 misleading and the FLS was authorized and/or approved by an executive officer of
 6 Merit who knew that the FLS was false. None of the historic or present tense
 7 statements made by defendants were assumptions underlying or relating to any plan,
 8 projection, or statement of future economic performance, as they were not stated to be
 9 such assumptions underlying or relating to any projection or statement of future
10 economic performance when made, nor were any of the projections or forecasts made
11 by defendants expressly related to or stated to be dependent on those historic or
12 present tense statements when made.
13               APPLICABILITY OF PRESUMPTION OF RELIANCE:
                           FRAUD ON THE MARKET
14
           58.    Plaintiff will rely upon the presumption of reliance established by the
15
     fraud-on-the-market doctrine in that, among other things:
16
                  (a)   defendants made public misrepresentations or failed to disclose
17
     material facts during the Class Period;
18
                  (b)   the omissions and misrepresentations were material;
19
                  (c)   the Company’s common stock traded in an efficient market;
20
                  (d)   the misrepresentations alleged would tend to induce a reasonable
21
     investor to misjudge the value of the Company’s common stock; and
22
                  (e)   plaintiff and other members of the Class purchased Merit common
23
     stock between the time defendants misrepresented or failed to disclose material facts
24
     and the time the true facts were disclosed, without knowledge of the misrepresented or
25
     omitted facts.
26
           59.    At all relevant times, the market for Merit common stock was efficient
27
     for the following reasons, among others:
28

                                               - 30 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 32 of 38 Page ID #:32




 1                (a)   As a regulated issuer, Merit filed periodic public reports with the
 2 SEC; and
 3                (b)   Merit regularly communicated with public investors via
 4 established market communication mechanisms, including through the regular
 5 dissemination of press releases on major news wire services and through other wide-
 6 ranging public disclosures, such as communications with the financial press, securities
 7 analysts, and other similar reporting services.
 8                          CLASS ACTION ALLEGATIONS
 9         60.    Plaintiff brings this action as a class action pursuant to Rule 23 of the
10 Federal Rules of Civil Procedure on behalf of all persons who purchased Merit
11 common stock during the Class Period (the “Class”). Excluded from the Class are
12 defendants and their immediate families, the officers and directors of the Company, at
13 all relevant times, members of their immediate families, and defendants’ legal
14 representatives, heirs, successors, or assigns, and any entity in which defendants have
15 or had a controlling interest.
16         61.    The members of the Class are so numerous that joinder of all members is
17 impracticable. The disposition of their claims in a class action will provide substantial
18 benefits to the parties and the Court. Merit has more than 55 million shares of stock
19 outstanding, owned by hundreds or thousands of persons.
20         62.    There is a well-defined community of interest in the questions of law and
21 fact involved in this case. Questions of law and fact common to the members of the
22 Class that predominate over questions that may affect individual Class members
23 include:
24                (a)   whether the 1934 Act was violated by defendants;
25                (b)   whether defendants omitted and/or misrepresented material facts;
26                (c)   whether defendants’ statements omitted material facts necessary in
27 order to make the statements made, in light of the circumstances under which they
28 were made, not misleading;

                                             - 31 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 33 of 38 Page ID #:33




 1               (d)    whether defendants knew or recklessly disregarded that their
 2 statements were false and misleading;
 3               (e)    whether the price of Merit common stock was artificially inflated;
 4 and
 5               (f)    the extent of damage sustained by Class members and the
 6 appropriate measure of damages.
 7         63.   Plaintiff’s claims are typical of those of the Class because plaintiff and
 8 the Class sustained damages from defendants’ wrongful conduct.
 9         64.   Plaintiff will adequately protect the interests of the Class and has retained
10 counsel who are experienced in class action securities litigation. Plaintiff has no
11 interests which conflict with those of the Class.
12         65.   A class action is superior to other available methods for the fair and
13 efficient adjudication of this controversy.
14
15               For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                Against All Defendants
16
           66.   Plaintiff incorporates ¶¶1-65 by reference.
17
           67.   During the Class Period, defendants disseminated or approved the false
18
     statements specified above, which they knew or recklessly disregarded were
19
     misleading in that they contained misrepresentations and failed to disclose material
20
     facts necessary in order to make the statements made, in light of the circumstances
21
     under which they were made, not misleading.
22
           68.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:
23
                 (a)    employed devices, schemes, and artifices to defraud;
24
                 (b)    made untrue statements of material fact or omitted to state material
25
     facts necessary in order to make the statements made, in light of the circumstances
26
     under which they were made, not misleading; or
27
28

                                             - 32 -
 Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 34 of 38 Page ID #:34




 1                (c)    engaged in acts, practices, and a course of business that operated as
 2 a fraud or deceit upon plaintiff and others similarly situated in connection with their
 3 purchases of Merit common stock during the Class Period.
 4         69.    Plaintiff and the Class have suffered damages in that, in reliance on the
 5 integrity of the market, they paid artificially inflated prices for Merit common stock.
 6 Plaintiff and the Class would not have purchased Merit common stock at the prices
 7 they paid, or at all, had they been aware that the market prices were artificially and
 8 falsely inflated by defendants’ misleading statements.
 9         70.    As a direct and proximate result of defendants’ wrongful conduct,
10 plaintiff and the other members of the Class suffered damages in connection with their
11 purchases of Merit common stock during the Class Period.
12
13                         For Violation of §20(a) of the 1934 Act
                                  Against All Defendants
14
           71.    Plaintiff incorporates ¶¶1-70 by reference.
15
           72.    The Individual Defendants acted as controlling persons of Merit within
16
     the meaning of §20 of the 1934 Act. By virtue of their positions and their power to
17
     control public statements about Merit, the Individual Defendants had the power and
18
     ability to control the actions of Merit and its employees. Merit controlled the
19
     Individual Defendants and its other officers and employees. By reason of such
20
     conduct, defendants are liable pursuant to §20(a) of the 1934 Act.
21
                                   PRAYER FOR RELIEF
22
           WHEREFORE, plaintiff prays for judgment as follows:
23
           A.     Determining that this action is a proper class action, designating plaintiff
24
     as Lead Plaintiff, and certifying plaintiff as Class representative under Rule 23 of the
25
     Federal Rules of Civil Procedure and plaintiff’s counsel as Lead Counsel;
26
           B.     Awarding plaintiff and the members of the Class damages and interest;
27
           C.     Awarding plaintiff’s reasonable costs, including attorneys’ fees; and
28

                                              - 33 -
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 35 of 38 Page ID #:35




1        D.    Awarding such equitable/injunctive or other relief as the Court may deem
2 just and proper.
3                                   JURY DEMAND
4        Plaintiff demands a trial by jury.
5 DATED: December 3, 2019                      ROBBINS GELLER RUDMAN
                                                & DOWD LLP
6                                              SHAWN A. WILLIAMS
                                               DANIEL J. PFEFFERBAUM
7
8                                                        /s/ Shawn A. Williams
9                                                       SHAWN A. WILLIAMS
10                                             Post Montgomery Center
                                               One Montgomery Street, Suite 1800
11                                             San Francisco, CA 94104
                                               Telephone: 415/288-4545
12                                             415/288-4534 (fax)
13                                             Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              - 34 -
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 36 of 38 Page ID #:36
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 37 of 38 Page ID #:37
Case 8:19-cv-02326 Document 1 Filed 12/03/19 Page 38 of 38 Page ID #:38
